Citation Nr: 1529427	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of nonservice connected pension benefits in the amount of $22,648.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 decision by the Committee on Waivers and Compromises of the VA Pension Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development must be undertaken in this case before a final adjudication may be undertaken.  Specifically, the Board finds significant differences between the two financial status reports submitted by the Veteran warrant further development.

The Veteran first submitted a Financial Status Report (FSR) in October 2012.  However, the Board has concerns as to the accuracy of the information contained therein.  At that time, he listed monthly expenses of  $1,764.44, and monthly income for him and his wife of $1,356.00.  This reportedly left a significant deficit in the amount of $408.00.  Nevertheless, the Veteran stated on the FSR that he was still able to repay his debt in the amount of $50 a month.  The Board also observes that his expenses included a $250 a monthly fee for "U verse TV", and monthly utilities in the high amount of $350 a month.  

The Veteran submitted a second FSR in October 2013.  According to this document, his monthly expenses had jumped to $2,464.44, while his income was the same, at $1,356, leaving a reported deficit of over $1,000 a month.  Such a high monthly deficit would be strong evidence in favor of granting a waiver, as it would appear to show a great hardship to the Veteran to repay this debt.  Nevertheless, the Veteran still reported that he could pay back $50 a month of his debt.  The increased deficit was apparently the result of the Veteran now having a personal attendant, which cost $700 a month.   The Veteran again reported no assets in the bank and no cash in hand, and the only asset being an older car.  

The Board is concerned that these forms do not present an accurate picture of the Veteran's financial status.  Particular concerns include that the Veteran's expenses climbed so significantly in one year; that certain monthly expenses appeared excessive; and that the Veteran has never alleged or even insinuated that he was facing any dire financial straits, such as bankruptcy or loss of residence, despite reporting such a huge monthly deficit.  In fact, as noted, he has reported that he can pay back the debt at $50 a month.

As such, the Board is of the opinion that the Veteran should be provided one final opportunity to provide a further, currently accurate, FSR, taking into account all his reasonable expenses for the necessities of life, and correctly listing all his assets and liabilities.  Further, the Veteran should be asked to provide documentation as to his expenses, including the sort of personal attendant he has, and documentation as to the medical necessity of that personal attendant, should it be medically necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide an accurate and full Financial Status Report, taking into account all sources of income for himself and his wife, and all assets.  If the Veteran still employs a personal attendant, the Veteran must provide documentation that such attendant is medically necessary.  The Veteran should also be asked to provide documentation verifying any other specific expenses reported.

2. After the above development is completed, and any further development deemed warranted by the RO that could shed light on the Veteran's monthly income and expenses, please readjudicate the issue of waiver.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




